DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims 1 – 5, 7 – 16, and 18 - 24 have been considered, but they are moot in view the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 16, and 18 - 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Publication No. 2020/0035589). 
Regarding claim 1, in Figure 14A, Lee discloses an apparatus comprising a package, the package comprising: a first set of pads (110a) having a first size and a first pitch, wherein the first set of pads are solder mask defined (SMD) pads (SMD pads ---pads 110 may be SMD type, NSMD type, or a combination thereof, paragraph [0079]); and a second set of pads (110b) having a second size different from the first size (pads 110b are larger than pads 110a) and a second pitch different from the first pitch (Figure 14A), wherein the second set of pads are non-solder mask defined (NSMD) pads (NSMD pads ---pads 110 may be SMD type, NSMD type, or a combination thereof, paragraph [0079]), wherein the first pitch is a center to center distance between adjacent pads of the first set of pads and the second pitch is a center to center distance between adjacent pads of the second set of pads (Figure 14A), and wherein the first size of the first set of pads are generally uniform and smaller than the second size of the second set of pads (Figure 14A).
Regarding claim 2, Lee discloses wherein the first set of pads and the second set of pads are formed in a first metal layer of the apparatus (Figure 14A).
Regarding claim 3, Lee discloses wherein the apparatus is covered by a solder resist with openings over the first set of pads and the second set of pads (Figure 14A).
Regarding claim 4, Lee discloses a first set of solder resist openings for the first set of pads, wherein each of the first set of solder resist openings are smaller than each of the first set of pads (Figure 14A).
Regarding claim 5, Lee discloses a second set of solder resist openings for the second set of pads, wherein each of the second set of solder resist openings are larger than each of the second set of pads (Figure 14A).
Regarding claim 7, Lee discloses wherein each of the second set of pads is between 10% and 100% larger than each of the first set of pads (Figure 14A).
Regarding claim 8, Lee discloses wherein the first pitch of the first set of pads are generally uniform and smaller than the second pitch of the second set of pads (Figure 14A). 
Regarding claim 9, Lee discloses wherein the second pitch is between 10% and 100% larger than each of the first pitch (Figure 14A).
Regarding claim 10, Lee discloses wherein the apparatus is a single sided ball grid array (BGA) package or a double-sided ball grid array (BGA) package (Figure 14A).
Regarding claim 11, Lee discloses wherein the apparatus selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, and a device in an automotive vehicle (paragraphs [0014] – [0015]).
Regarding claim 12, in Figure 14A, Lee discloses a method for fabricating a package, the method comprising: forming a first set of pads (110a) having a first size and a first pitch, wherein the first set of pads are solder mask defined (SMD) pads (SMD pads ---pads 110 may be SMD type, NSMD type, or a combination thereof, paragraph [0079]); and forming a second set of pads (110b) having a second size different from the first size (pads 110b are larger than pads 110a) and a second pitch different from the first pitch (Figure 14A), wherein the second set of pads are non-solder mask defined (NSMD) pads (NSMD pads ---pads 110 may be SMD type, NSMD type, or a combination thereof, paragraph [0079]), wherein the first pitch is a center to center distance between adjacent pads of the first set of pads and the second pitch is a center to center distance between adjacent pads of the second set of pads (Figure 14A), and wherein the first size of the first set of pads are generally uniform and smaller than the second size of the second set of pads (Figure 14A).  
Regarding claim 13, Lee discloses wherein the first set of pads and the second set of pads are formed in a first metal layer of the package (Figure 14A).
Regarding claim 14, Lee discloses wherein the package is covered by a solder resist with openings over the first set of pads and the second set of pads (Figure 14A).
Regarding claim 15, Lee discloses forming a first set of solder resist openings for the first set of pads, wherein each of the first set of solder resist openings are smaller than each of the first set of pads (Figure 14A).
Regarding claim 16, Lee discloses forming a second set of solder resist openings for the second set of pads, wherein each of the second set of solder resist openings are larger than each of the second set of pads (Figure 14A).
Regarding claim 18, Lee discloses wherein each of the second set of pads is between 10% and 100% larger than each of the first set of pads (Figure 14A).
Regarding claim 19, Lee discloses wherein the first pitch of the first set of pads are generally uniform and smaller than the second pitch of the second set of pads (Figure 14A).
Regarding claim 20, Lee discloses wherein each of the second pitch is between 10% and 100% larger than each of the first pitch (Figure 14A).
Regarding claim 21, Lee discloses wherein the package is a single sided ball grid array (BGA) package or a double-sided ball grid array (BGA) package (Figure 14A).
Regarding claim 22, Lee discloses wherein the package is incorporated into an apparatus selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, and a device in an automotive vehicle (paragraphs [0014] – [0015]).
Regarding claim 23, Lee discloses a second set of connection structures configured to couple with the second set of pads, wherein at least one of the second set of set of connection structures in contact with sides of the solder resist of the corresponding one of the second set of solder resist opening (Figure 14A).
Regarding claim 24, Lee discloses forming a second set of connection structures configured to couple with the second set of pads, wherein at least one of the second set of set of connection structures in contact with sides of the solder resist of the corresponding one of the second set of solder resist opening (Figure 14A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847